DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 objected to because of the following informalities: there appears to be a typographical error where "particle" should read "particles".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259505 A1) and Lazarz (US 4,250,002 A).
Regarding claim 1, Lee teaches a method for manufacturing a separator (Lee title/abstract), comprising the steps of: 
(S1) preparing a pre-dispersion comprising inorganic particles dispersed in a pre-dispersion solvent and a first binder polymer dissolved in the pre-dispersion solvent (inorganic particles are dispersed and a first binder polymer is dissolved in a first solvent, Lee [0027]); 
(S2) conducting a preliminary milling of the pre-dispersion (the inorganic particles may be added to a solution of the first binder polymer and dispersed therein while being milled, Lee [0038]); 

(S4) mixing the pre-dispersion with the binder polymer solution to obtain a slurry for forming a porous coating layer (pre-dispersion slurry and binder solution are simultaneously applied before drying, Lee [0042, 0045] and Fig. 1 – thus, mixing would occur at the meeting of the two solutions); and 
(S5) applying the slurry (Lee Fig. 1) to at least one surface of a porous polymer substrate (porous substrate layer is polymeric, Lee [0026]), followed by drying (drying after coating, Lee [0045]).

	Examiner notes that Lee [0038] implies simultaneous milling and dispersion of inorganic particles, whereas in (S2) of the instant claim, milling is a subsequent step from dispersion. However, the resultant milled pre-dispersion mixture of inorganic particles, first binder polymer, and first solvent would be expected to yield the same result in either case. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, C).

	Lee fails to explicitly teach a weight ratio of the first binder polymer to the second binder polymer is 0.5:99.5–10:90. However, Lee teaches in [0036] controlling the weight ratio of the first binder polymer versus inorganic particles to achieve sufficient porosity and peel strength. Lee further teaches in [0041] controlling the weight percent of the second binder polymer again to achieve pore formation and increase bond strength for bonding the separator to electrodes.
	A person with ordinary skill in the art would be motivated to use routine optimization of these result-effective variables (i.e., first and second polymer binder amounts) to achieve sufficient porosity and bonding strength of the overall separator coating, as taught by Lee, thus rendering obvious this limitation of the instant claim). The discovery of an optimum value of a known result effective variable, 

	Lee fails to teach, within step (S4), carrying out a secondary milling of the pre-dispersion with the binder polymer solution, wherein a time of the secondary milling is 30-99% of a sum of a time of the preliminary milling with the time of the secondary milling.
	Lazarz, which is analogous in the art of porous polymer separators for electrolytic cells (Lazarz C1L13-15), teaches the use of initial and subsequent milling steps to influence the pore distribution and efficiency of the separator membrane (Lazarz C15L30-C16L38). Lazarz teaches towards optimizing the speed and amount (i.e., duration) milling to achieve a balance of desirable separator characteristics (Lazarz C15L48-C16L2).
	From this teaching, a person with ordinary skill in the art would have been motivated to modify Lee to use an additional milling step, optimizing the time of each, to achieve desired mixing of ingredients, porosity, and thickness of the separator coating. Thus, this limitation of the instant claim is rendered obvious. Routine experimentation (i.e., to discover the optimal primary and secondary milling times) is within the ambit of a person with ordinary skill in the art (see MPEP2144.05, II).
	Therefore, all limitations of instant claim 1 are rendered obvious over Lee and Lazarz.

Claim 2 requires that the sum of the time of the preliminary milling with the time of the secondary milling is 2-6 hours.  

Therefore, it would have been obvious to one of ordinary skill in the art to optimize the time and, in the course of routine experimentation, arrive at a time within the claimed range.

Regarding claim 3, modified Lee teaches the limitations of claim 1 above and teaches primary milling and secondary milling is independently carried out (separate initial and subsequent milling, Lazarz C15L31-32) by ball-milling (Lee [0038]).

Claim 4 requires a weight ratio of the inorganic particles : the first binder polymer is 80 : 20 to 99 : 1. 
Modified Lee teaches a weight ratio of the inorganic particles to the first binder polymer is preferably 50:50 to 99:1, more preferably 70:30 to 95:5 (Lee [0036])
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, the instant claim 4 range is rendered obvious.

Claim 5 requires a content of the first binder polymer in the pre-dispersion is 0.1 wt% - 3 wt%, based upon a total weight of the pre-dispersion.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, the instant claim 5 range is rendered obvious.

Claim 6 requires that the time of the secondary milling is 40-75% of the sum of the time of the preliminary milling with the time of the secondary milling. 
While modified Lee does not positively teach time durations, the rationale given in the rejection of claim 1 above explains why it would have been obvious to optimize amounts and times of milling in order to achieve desired mixing of ingredients, porosity, and thickness of the separator coating, as taught by Lazarz. The record does not provide evidence that the claimed time is critical or produces unexpected results.  
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the time and, in the course of routine experimentation, arrive at a time within the claimed range.

Regarding claim 7 and claim 8, modified Lee teaches the limitations of claim 1 above and teaches each of the first binder polymer and the second binder polymer independently comprises (first and second polymers can be same or different from one another, Lee [0013, 0041]) at least one selected from the group consisting of polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethyl methacrylate, polybutyl acrylate, polyacrylonitrile, polyvinyl pyrrolidone, 
and more specifically that the first binder polymer comprises at least one selected from the group consisting of acrylonitrile, cyanoethyl pullulan, cyanoethyl polyvinyl alcohol, cyanoethyl cellulose, cyanoethyl sucrose and combinations thereof (Lee [0035]).

Regarding claim 9, modified Lee teaches the limitations of claim 1 above and teaches the inorganic particles comprise at least one selected from the group consisting of BaTiO3, PZT, PLZT, PNMPT, HfO2, SrTiO3, SnO2, MgO, NiO, CaO, ZrO2, Y2O3, Al2O3, TiO2, SiC, and combinations thereof (Lee [0029]).

Regarding claim 10, claim 11, and claim 12, modified Lee teaches the limitations of claim 1 above and teaches a separator obtained by the method as defined in claim 1 interposed between a cathode and an anode within a lithium secondary battery (Lee [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721